i          i      i                                                                 i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00356-CR

                                        Jose Lucio MENDEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CR-10353
                          Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 14, 2010

DISMISSED

           Jose Lucio Mendez pleaded guilty or no contest to aggravated assault with a deadly weapon

pursuant to a plea bargain agreement. As part of the plea bargain, Mendez signed a waiver of his

right to appeal. The trial court imposed sentence in accordance with the agreement and signed a

certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX .

R. APP . P. 25.2(a)(2). Mendez timely filed a notice of appeal. The clerk’s record, which includes
                                                                                       04-10-00356-CR



the trial court’s Rule 25.2(a)(2) certification and a written plea bargain agreement, has been filed.

See TEX . R. APP . P. 25.2(d).

        The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See TEX . R. APP . P.

25.2(a)(2). The record also appears to support the trial court’s certification that Mendez does not

have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that

court of appeals should review clerk’s record to determine whether trial court’s certification is

accurate). This court must dismiss an appeal “if a certification that shows the defendant has the right

of appeal has not been made part of the record.” TEX . R. APP . P. 25.2(d).

        On May 26, 2010, we gave Mendez notice that the appeal would be dismissed unless an

amended trial court certification showing he has the right to appeal were made part of the appellate

record by June 25, 2010. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.–San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July

2, 2003, pet. ref’d) (not designated for publication). An amended certification showing Mendez has

the right to appeal has not been filed. We therefore dismiss this appeal. TEX . R. APP . P. 25.2(d).

                                                        PER CURIAM

Do not publish




                                                  -2-